DETAILED ACTION

Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
This action is in response to amendments/remarks for application 17490153 filed on 06/28/2022. Claims 1-17 and 20 are presented for examination.

Prior Art Rejections
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-6, 8-14, 16, 17 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Toyotaka et al. (US Patent Pub. No. 2020/0320930 A1)
Regarding claim 1, Toyotaka teaches a pixel circuit (Toyotaka, [0142] and Fig. 6(A), pixel circuit) comprising: 
an organic light emitting diode (Toyotaka, [0123], light-emitting element can be an organic EL element; Toyotaka, Fig. 6(A), light-emitting element LD); 
a first transistor configured to drive the organic light emitting diode (Toyotaka, Fig. 6(A), transistor Tr3; Toyotaka, [0138], transistor Tr3 is the driving transistor); 
a second transistor electrically connected between a gate node of the first transistor and a data line (Toyotaka, Fig. 6(A), transistor Tr2 connected to wiring WDL and gate node of transistor Tr3) configured to carry a data signal based on an input image signal (Toyotaka, [0104], the wiring WDL is a wiring for transmitting correction data with respect to the image data, i.e. based on input image signal); 
a third transistor electrically connected between a source node of the first transistor and an initialization voltage line (Toyotaka, Fig. 6(A), transistor Tr4 connected to source of transistor Tr3 and wiring VL); and 
a storage capacitor electrically connected between the gate node and the source node of the first transistor (Toyotaka, Fig. 6(A), capacitor C2 connected between gate and source of transistor Tr3), 
wherein, in a data writing period in which the storage capacitor is charged with electric charges, a turn-off time of the third transistor lags compared to a turn-off time of the second transistor (Toyotaka, [0160] and [0165], T4 to T5 is correction data writing period, and T5 to T6 is image data writing period; Toyotaka, Fig. 8, in time period from T4 to T6, GL1, which controls transistor Tr4, is turned-off at a later time than GL2, which controls transistor Tr2).
Regarding claim 2, Toyotaka teaches the limitations of the parent claim 1 and further teaches in the data writing period, a turn-on start time of the third transistor is the same as a turn-on start time of the second transistor (Toyotaka, Fig. 8, GL1 and GL2 are both turned on at T4).
Regarding claim 3, Toyotaka teaches the limitations of the parent claim 2 and further teaches the second transistor and the third transistor are connected to mutually different gate lines (Toyotaka, Fig. 6(A), GL1 and GL2 are mutually different lines).
Regarding claim 4, Toyotaka teaches the limitations of the parent claim 2 and further teaches the second transistor is controlled by a scan signal (Toyotaka, Fig. 6(A), GL2 is connected to a gate of transistor Tr2, which is a gate/scan signal); and
the third transistor is controlled by an initialization signal (Toyotaka, Fig. 8, and [0149]-[0150] GL1 is positive in T1 to T3, which are initialization periods, hence would read on an initialization signal).
Regarding claim 5, Toyotaka teaches the limitations of the parent claim 4 and further teaches a time at which the initialization signal has a turn-on level is the same as a time at which the scan signal has a turn-on level (Toyotaka, Fig. 8, GL1 and GL2 are both turned on at T4).
Regarding claim 6, Toyotaka teaches the limitations of the parent claim 4 and further teaches a period at which the initialization signal has a turn-on level is longer than a period in which the scan signal has a turn-on level (Toyotaka, Fig. 8, GL1 is turned-on for a longer period than GL2 during period T4 to T6).
Regarding claim 8, Toyotaka teaches the limitations of the parent claim 4 and further teaches in a period in which the initialization signal is switched from a turn-on level to a turn-off level, a voltage of the storage capacitor is constantly maintained (Toyotaka, Fig. 6(A) and 8, difference between node ND2 and node ND3 is the voltage stored in the capacitor C2, at time T6 when GL1 is switched from on to off level, voltages in both ND2 and ND3 are constant).
Regarding claim 9, Toyotaka teaches a display device (Toyotaka, Fig. 1, display device DD) comprising: 
a display panel including a plurality of pixel circuits (Toyotaka, [0233] display device comprises a panel; Toyotaka, Fig. 1 and [0068], display portion includes a plurality of pixels PIX; Toyotaka, [0142] and Fig. 6(A), pixel circuit); 
a gate driver configured to output a gate signal to the display panel (Toyotaka, Fig. 1, gate driver GD); 
a data driver configured to output a data voltage to the display panel (Toyotaka, Fig. 1, source driver SD); and 
a driving controller configured to control operations of the gate driver and the data driver (Toyotaka, [0233], display device include an IC or controller), wherein the pixel circuit includes:  
an organic light emitting diode (Toyotaka, [0123], light-emitting element can be an organic EL element; Toyotaka, Fig. 6(A), light-emitting element LD); 
a first transistor configured to drive the organic light emitting diode (Toyotaka, Fig. 6(A), transistor Tr3; Toyotaka, [0138], transistor Tr3 is the driving transistor); 
a second transistor electrically connected between a gate node of the first transistor and a data line (Toyotaka, Fig. 6(A), transistor Tr2 connected to wiring WDL and gate node of transistor Tr3) configured to carry a data signal based on an input image signal input to the driving controller (Toyotaka, [0104], the wiring WDL is a wiring for transmitting correction data with respect to the image data, i.e. based on input image signal; Toyotaka, [0074], image data are input via data bus wiring); 
a third transistor electrically connected between a source node of the first transistor and an initialization voltage line (Toyotaka, Fig. 6(A), transistor Tr4 connected to source of transistor Tr3 and wiring VL); and
a storage capacitor electrically connected between the gate node and the source node of the first transistor (Toyotaka, Fig. 6(A), capacitor C2 connected between gate and source of transistor Tr3); and 
in a data writing period in which the storage capacitor is charged with electric charges, a turn-off time of the third transistor lags compared to a turn-off time of the second transistor (Toyotaka, [0160] and [0165], T4 to T5 is correction data writing period, and T5 to T6 is image data writing period; Toyotaka, Fig. 8, in time period from T4 to T6, GL1, which controls transistor Tr4, is turned-off at a later time than GL2, which controls transistor Tr2).
Regarding claim 10, Toyotaka teaches the limitations of the parent claim 9 and further teaches in the data writing period, a turn-on start time of the third transistor is the same as a turn-on start time of the second transistor (Toyotaka, Fig. 8, GL1 and GL2 are both turned on at T4).
Regarding claim 11, Toyotaka teaches the limitations of the parent claim 10 and further teaches the second transistor and the third transistor are connected to mutually different gate lines (Toyotaka, Fig. 6(A), GL1 and GL2 are mutually different lines).
Regarding claim 12, Toyotaka teaches the limitations of the parent claim 10 and further teaches the second transistor is controlled by a scan signal (Toyotaka, Fig. 6(A), GL2 is connected to a gate of transistor Tr2, which is a gate/scan signal); and
the third transistor is controlled by an initialization signal (Toyotaka, Fig. 8, and [0149]-[0150] GL1 is positive in T1 to T3, which are initialization periods, hence would read on an initialization signal).
Regarding claim 13, Toyotaka teaches the limitations of the parent claim 12 and further teaches a time at which the initialization signal has a turn-on level is the same as a time at which the scan signal has a turn-on level (Toyotaka, Fig. 8, GL1 and GL2 are both turned on at T4).
Regarding claim 14, Toyotaka teaches the limitations of the parent claim 12 and further teaches a period at which the initialization signal has a turn-on level is longer than a period in which the scan signal has a turn-on level (Toyotaka, Fig. 8, GL1 is turned-on for a longer period than GL2 during period T4 to T6).
Regarding claim 16, Toyotaka teaches the limitations of the parent claim 12 and further teaches in a period in which the initialization signal is switched from a turn-on level to a turn-off level, a voltage of the storage capacitor is constantly maintained (Toyotaka, Fig. 6(A) and 8, difference between node ND2 and node ND3 is the voltage stored in the capacitor C2, at time T6 when GL1 is switched from on to off level, voltages in both ND2 and ND3 are constant).
Regarding claim 17, Toyotaka teaches a method of driving a pixel circuit (Toyotaka, [0142] and Fig. 6(A), pixel circuit), the method comprising: 
charging a storage capacitor with electric charges (Toyotaka, Fig. 6(A) and 8, difference between node ND2 and node ND3 is the voltage stored in the capacitor C2, in Fig. 8, node ND2 and ND3 are charged overtime); 
maintaining a voltage of the storage capacitor (Toyotaka, Fig. 8, voltages in ND2 and ND3 are maintained at the end of the cycle); and 
emitting light through an organic light emitting diode based on the voltage of the storage capacitor (Toyotaka, [0171], light-emitting element LD emits light with a luminance corresponding to the correction data and the image data), wherein: 
when the charging of the storage capacitor with the electric charges is completed, the voltage of the storage capacitor is constantly maintained (Toyotaka, Fig. 8, voltages in ND2 and ND3 are maintained at the end of the cycle);
a turn-on start time of a second transistor (Toyotaka, Fig. 6(A), transistor Tr2 connected to wiring WDL and gate node of transistor Tr3, and TR2 is controlled by GL2) electrically connected between a gate node of a first transistor and a data line is the same as a turn-on start time of a third transistor  (Toyotaka, Fig. 6(A), transistor Tr4 connected to source of transistor Tr3 and wiring VL, and Tr4 is controlled by GL1; Toyotaka, Fig. 8, GL1 and GL2 are both turned-on at T4) electrically connected between a source node of the first transistor and an initialization voltage line; the data line is configured to carry a data signal based on an input image signal (Toyotaka, [0104], the wiring WDL is a wiring for transmitting correction data with respect to the image data, i.e. based on input image signal); and a turn-off time of the third transistor lags compared to a turn-off time of the second transistor (Toyotaka, Fig. 8, in time period from T4 to T6, GL1, which controls transistor Tr4, is turned-off at a later time than GL2, which controls transistor Tr2).
Regarding claim 20, Toyotaka teaches the limitations of the parent claim 17 and further teaches the second transistor is controlled by a scan signal (Toyotaka, Fig. 6(A), GL2 is connected to a gate of transistor Tr2, which is a gate/scan signal); and 
the third transistor is controlled by an initialization signal (Toyotaka, Fig. 8, and [0149]-[0150] GL1 is positive in T1 to T3, which are initialization periods, hence would read on an initialization signal).

Response to Arguments
Applicant's arguments filed on 06/28/2022 have been fully considered but they are not persuasive.
Applicant argued that the wiring WDL of Toyotaka transmits a correction data and does not read on the limitations of “a data signal based on an input image signal” as recited in the amended claims (remark submitted on 06/28/2022 pages 8-9). It is noted that [0104] of Toyotaka teaches that “wiring WDL is a wiring for transmitting correction data with respect to the image data”. Hence, the correction data of Toyotaka is also a signal based on an input image signal, and would read on the amended claims still. See above rejections for more details. 


Allowable Subject Matter
Claims 7 and 15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
The prior art, whether considered alone or in combination, fail to disclose the technical features of the claimed invention in context as a whole. The above cited reference Toyotaka teaches similarly a pixel circuit/display device with similar connection/structure (see above rejection for more details). However, the specifics of a voltage of the storage capacitor is constantly maintained when the scan signal is switched from a turn-on level to a turn-off level in the manner claimed as a whole, is not sufficient taught or suggested in the prior art.

Conclusion	
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DONG HUI LIANG whose telephone number is (571)272-0487. The examiner can normally be reached M-F 7am-3pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BENJAMIN C. LEE can be reached on (571) 272-2963. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DONG HUI LIANG/Primary Examiner, Art Unit 2693